Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on July 28, 2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph as being indefinite have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn. Claims 1-15 are pending in the application.  
Allowance
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: Rosen et al. (U.S. PAP 2014/0062695, hereon Rosen) discloses method and apparatus for improving tracking battery life while outside a base safe zone (see Rosen, Abstract). Furthermore, the present invention relates generally to computer network communications, and more specifically to methods and devices for tracking assets. Asset tracking systems are often designed to monitor whether an asset is within a prescribed geo-spatial area, which is often referred to as being defined by a geofence. Asset tracking systems may employ tracking devices that are applied to tracked assets and transmit an alarm message including the assets' locations when they leave the geofence. As an example, the asset may be a pet or a piece of construction equipment, and the geofence may encompass the pet's yard or the equipment's construction site (see Rosen, paragraph [0002])
The instant claim is allowed because the closet prior art, Rosen fails to anticipate or render obvious, “a pet, child, sport or recreational vehicle system for tracking with extended battery life,” including the steps (or comprising) “..a tracking device [that is attached to an asset having] .., a software application that is modified by a user and determines a frequency of data transmissions required [as the asset] ... moves among locations, and collects the data that the tracking device sends; firmware within a chip on the tracking device determines how often data is sent from the tracking device to the software application; a display that shows a frequency mode of the tracking device,...; and a sensor attached to the tracking device determines whether the tracking device is moving or stationary,” in combination with the rest of the claim limitations as claimed and defined by the applicant. 
In reference to claim 13: the instant claim is directed to a method claim and includes similar allowable subject matter as claim 1 of the instant application. The remaining claims depend on their respective base claims and include further limitation(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857